Argued May 23, 1927.
M. C. Romberger gave D. W. Romberger a note as follows:
"6,500                                   Nov. 19, 1923.
"Thirty days (30) after date, I promise to pay to the order of D. W. Romberger, at the First National Bank of Elizabethville, Pa., Sixty Five Hundred . . . . . . No/100 Dollars without defaclation or stay of execution, for value received; and do hereby confess judgment for the above sum, with 5 per cent added for collection fees; I hereby waive right of inquisition and appeal, and the benefit of all laws exempting real or personal property from levy and sale.
M. C. Romberger." *Page 456 
On the back of the note the payee made the following endorsement, viz:
"For value received, I do hereby assign the within note to the First National Bank of Elizabethville, Pa., and guarantee the payment of amount thereof at maturity, waiving protest and notice of protest, and do hereby authorize any attorney to appear for and confess judgment against me for said sum with interest and costs of suit, a release of all errors and waiver of inquisition, stay of execution and all exemption laws.
"D. W. Romberger."
Two days after the date of the note, it was handed to the county prothonotary, who entered a single joint judgment thereon in the name of D. W. Romberger, for use of the bank, against both the maker and endorser. Two and one-half years later, D. W. Romberger, the endorser and a defendant, asked to have the judgment as to him stricken off, averring, inter alia, that it was void on its face, being entered jointly against both maker and endorser on separate warrants of attorney. Meantime the endorser had gone through bankruptcy and had there scheduled this judgment among his liabilities; wherefore, it was urged for the use-plaintiff that he (the endorser) had lost the right to challenge its validity, and further that, having been discharged from his liabilities by the bankruptcy proceedings, he had no standing to question the judgment. The trial court, however, made an order striking it off and the use-plaintiff has appealed.
The order was properly made. The right of a prothonotary to enter judgment on a note is statutory and must be strictly construed: Oberlin v. Parry, 287 Pa. 224. The judgment was void on its face as there was no right to enter a judgment against two individuals upon a separate warrant of attorney executed by each. Moreover, as a void judgment, it could be stricken off at any time: Pantall v. Dickey, 123 Pa. 431; Clarion, etc., R. Co. v. Hamilton, 127 Pa. 1; 23 Cyc. 948; and see Bryn *Page 457 
Mawr Bank v. James, 152 Pa. 364. Under similar circumstances, the Superior Court has repeatedly stricken off judgments: Pasco Rural L. Co. v. Roland et al., 88 Pa. Super. 245; H. S. Blatt Co. v. McCarthy, 54 Pa. Super. 463; Eddy v. Smiley,26 Pa. Super. 318; and see Agricultural T. Co. v. Brubaker  S., 73 Pa. Super. 468; Myers  Joly v. Freiling, 81 Pa. Super. 116. Furthermore, the liability of the defendants was several and not joint, one being liable as maker, and the other as endorser. A suit could not be maintained jointly against them on the note: Fawcett v. Fell,77 Pa. 308.
No laches can run against a void judgment, which is a mere blur on the record and which it is the duty of the court of its own motion to strike off, whenever its attention is called to it. In this view of the case it is immaterial what standing D. W. Romberger had to move in the premises or whether he had any; but, if the judgment were merely irregular, the rule would be otherwise.
The Act of March 31, 1915, P. L. 39, directs the prothonotary not to enter any judgment except upon a certificate of the creditor setting forth his precise residence address, which was not done here; but, as the judgment is otherwise void, we express no opinion as to the effect of its omission.
The order appealed from is affirmed.